Citation Nr: 1211809	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as "psychological stress."


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1956 to September 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for psychological stress.

In support of his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because, however, the claim requires further development before being decided on appeal, including a VA compensation examination and medical nexus opinion, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

During his recent hearing before the Board, the Veteran testified under oath that, while stationed in Freedbird and Frankfurt, Germany, there was a lot of racial hostility, tension and harassment directed at him, and that it eventually escalated to the point that he had a physical altercation, scuffle or such, with another soldier.  He said that it resulted in him receiving treatment and counseling, including in the local dispensary, but that he also later was hospitalized, and that after being discharged from the hospital he was transferred to another unit (a tank unit).



He went on to testify that, because of that incident and treatment during his service, he became very angry and stressed, and that these feelings have persisted even since his service ended to the present day.  As a way of treating himself along the way, he added, he would purposely isolate himself at times to relieve his stress or go to the YMCA, etc., and that, over time, he came to realize he needed professional help, so he requested and received treatment at various places, including Kaiser Permanente, Berkeley Therapy Institute, and the local VA medical center (VAMC), which in turn led to the eventual diagnosis of depression.  He also claims that some who have evaluated and treated him have insinuated that his mental health related issues are attributable or date back to the incident during his military service.

Unfortunately, his service treatment records (STRs) are unavailable for consideration.  The RO has attempted to obtain these records on several occasions, but according to the National Personnel Records Center (NPRC), which is a military records repository, these records presumably were destroyed in the 1973 fire at the NPRC.

When, as here, the STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Missing records concerning his military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a relationship or correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning his service do not lower the threshold for an allowance of his claim.  No presumption, either in favor of his claim or against VA, arises in this circumstance when there are 
lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

As for the medical and other evidence that is in the file, a post-service private clinical record dated in June 1997 shows that, in reporting his relevant medical history, the Veteran denied any prior hospitalization, so presumably either during his military service or at any time during the many years since it had ended.

Other records in the file, however, show that he sought and obtained private psychiatric treatment in September 1999.  And in reporting his psychiatric medical history, he indicated that he initially had been treated in 1977, then later in 1988 and 1989 by Dr. P at the Berkley Therapy Institute and a Kaiser psychiatrist many years ago.  He did not refer to any treatment while in service.  The diagnosis was Major Depression Disorder (MDD).

In March 2007, he submitted documents concerning a 1992-93 Workers' Compensation claim that apparently involved a psychiatric injury.

In June 2007, he submitted documents concerning an April 2002 occupational termination dispute, in which his mental capacity was at issue.

He also has submitted a statement from his VA treating psychiatrist, Dr. R.S., but the actual clinical records of this doctor's evaluation and treatment of him are not in the file, hence, should be obtained so they may be considered in deciding this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated records are constructively, if not actually or physically, part of the file and therefore must be obtained and considered).

Moreover, it is unclear whether he is receiving Social Security Administration (SSA) benefits based on his age or instead because of disability, specifically his psychiatric disorder.  In his claim for VA benefits received in November 2006, he indicated that he was not receiving benefits from the SSA, but rather, Workers' Compensation.  However, in a statement received in January 2009, so since, he indicated he was receiving SSA and Supplemental Security Income (SSI) benefits.  Clarification therefore is needed as to whether he is receiving SSA benefits based on his claimed psychiatric disorder.

In April 2008, he also submitted a supporting lay statement from an acquaintance who indicated he had indicated to her (at a time contemporaneous to his discharge from service) that he had been hospitalized during his service on account of stress.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

In this case, as already acknowledged, the Veteran's STRs from his 2 years of military service are unavailable, in turn making it more difficult for him to establish that he indeed experienced the level of stress alleged while in service and resultantly had to be evaluated and treated, including hospitalized.  He is competent, however, to say those events in service occurred because this is his firsthand knowledge of a factual matter.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And VA has a duty to assist him by obtaining all relevant evidence in support of his claim, including especially in this situation when there are no STRs to consider.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

He and the others who have submitted lay statements on his behalf also are competent to say he has experienced continuous symptoms since service (e.g., ongoing depression, stress, etc.), indeed, even in the absence of any actual medical treatment records otherwise confirming that he has.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board eventually will have to assess his credibility, so not just his competency, to in turn determine the ultimate probative value of his lay testimony and that of the others who have submitted statements on his behalf - both insofar as the occurrence of the claimed events in service and regarding whether he has continued to experience the same or similar symptoms during the many years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the meantime, though, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to update the list of the doctors and mental health care facilities that have treated him for his psychiatric disorders, regardless of the specific diagnosis.  This list should include, but is not limited to, medical records from 1977, 1988, and 1989 from Dr. P, Berkeley Therapy Institute, and Kaiser Permanente (those not already on file), and all psychiatric records stemming from his 1992-93 Workers' compensation claim.

With the necessary authorization, obtain all additionally identified records (those not already in the file).  The amount of effort needed to be expended in trying to obtain all additionally identified records depends on whether they are in the possession of a Federal department or agency.  If they are not, then the requests for these records is governed by 38 C.F.R. § 3.159(c)(1), whereas, if they are, it is governed by 38 C.F.R. § 3.159(c)(2).  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Also clarify whether the Veteran is receiving SSA benefits based on his psychiatric disorder; if he is, also obtain copies of the SSA's determinations and any medical or other records considered in deciding his claim for benefits from this other Federal agency.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

3.  Upon receipt of all additional records, schedule a VA mental status evaluation to first identify all current psychiatric disorders, i.e., to specify their diagnoses.  And for all psychiatric disorders diagnosed, an opinion is then needed concerning their etiology - including specifically in terms of the likelihood (very likely, as likely as not, or unlikely) that any current disorder is related or attributable to the Veteran's military service and, in particular, to the racial hostility, tension and harassment he says was directed at him while in service, which he also says eventually escalated to the point that he had a physical altercation, scuffle or such, with another soldier and resultantly had to be treated and hospitalized.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

To facilitate making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner should consider the Veteran's statements regarding the events that are said to have occurred during his service and cannot conclude they did not occur or that he did not experience any relevant symptoms while in service merely because this is not documented in his STRs (especially since his STRs are not available for consideration, presumably having been destroyed in the 1973 fire at the NPRC).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).


The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, per chance, the examiner is unable to provide this requested opinion, such as without resorting to mere speculation, it is essential he discuss why an opinion on etiology cannot be provided - such as by specifying whether additional evidence or other procurable data would enable him to comment more definitively or whether the limits of medical knowledge have been exhausted, there are several possible etiologies with none more prevalent than the other, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, merely saying he cannot comment will not suffice.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655

4.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



